FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HASUDUNGAN NAPITUPULU,                           No. 11-71908

               Petitioner,                       Agency No. A096-496-849

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Hasudungan Napitupulu, a native and citizen of Indonesia, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We grant the petition for review and we remand.

      The BIA stated the incidents of harm Napitupulu suffered “involved no

physical harm.” This is not supported by the record. Napitupulu testified that in

one incident he was attacked and beaten by his co-workers, he fell to the ground,

and it took him ten days to recover. Because it is not clear the BIA considered this

incident in evaluating Napitupulu’s withholding of removal claim under a

disfavored group analysis, we remand to the agency to do so in the first instance.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      We do not address Napitupulu’s contention that he suffered past persecution

because the court previously rejected it. See Napitupulu v. Holder, No. 07-74120,

2010 WL 2990836 (9th Cir. July 29, 2010).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   11-71908